EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Ihnen on 21 January 2021.


The application has been amended as follows:

In claim 16, line 8, [consisting of SEQ ID NOs: 13 to 80, wherein said antigen peptides are selected from SEQ ID NOs: 16. 17, 28, 23, 68. 69, 74 and 75 and/or are selected from antigen peptides] was deleted and -- consisting of SEQ ID NOs: 16. 17, 18, 23, 68. 69, 74, 75 and antigen peptides -- was inserted after “from the group”.

In claim 17, line 10, [consisting of SEQ ID NOs: 13 to 80, wherein said antigen peptides are selected from SEQ ID NOs: 16. 17, 18, 23, 68. 69, 74 and 75 and/or are selected from antigen peptides] was deleted and -- consisting of SEQ ID NOs: 16. 17, 18, 23, 68. 69, 74, 75 and antigen peptides -- was inserted after “from the group”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 8:30am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MARK HALVORSON/Primary Examiner, Art Unit 1642